MEMORANDUM **
Galina Yakovlevna Bondareva, a native of Russia and citizen of Uzbekistan, peti*375tions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s (“IJ”) order denying her application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the denial of asylum, Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), and will uphold the BIA’s and IJ’s decisions unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
We conclude that substantial evidence supports the IJ’s determination that Bondareva did not establish past persecution or a well-founded fear of future persecution because she failed to show that she suffered harm on the basis of a protected ground. See id. at 481-82, 112 S.Ct. 812. The record supports the IJ’s finding that the burning of Bondareva’s apartment was accidentally caused by New Year’s fireworks, rather than intentionally started by Uzbekis seeking to persecute her on account of her ethnicity.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.